Slippen v. Garcia                                                   



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00518-CV







Nathan Slippen, Appellant



v.



Stephen Garcia, Appellee







FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY


NO. 3489, HONORABLE KEVIN HENDERSON, JUDGE PRESIDING







PER CURIAM



	Appellant Nathan Slippen seeks to appeal the trial court's judgment in favor of appellee
Stephen Garcia.  Slippen asks this Court to extend the time to perfect his appeal.  See Tex. R. App. P.
41(a)(2).  In his extension motion, Slippen alleges that the trial court signed the judgment on May 30, 1996,
after which he timely moved for a new trial.  According to these allegations, Slippen was required to perfect
his appeal by August 28.  See id. 41(a)(1).

	To obtain an extension of time to perfect appeal, Slippen had fifteen days from August 28
both to file a motion in this Court and to file a cost bond in the trial court.  Id. 41(a)(2).  Although Slippen
timely filed his extension motion, he has not filed a cost bond.  Rather, Slippen asks this Court to allow him
ten days from the date of granting his motion to file the bond.

	The rules for perfecting an appeal are mandatory and jurisdictional, and compliance with
them cannot be waived.  Alvarado v. State, 656 S.W.2d 611, 612 (Tex. App.--San Antonio 1983, no
writ).  Failure to comply requires us to dismiss the appeal.  Id.  Because the fifteen-day grace period for
filing a cost bond has expired and cannot be extended, we are without jurisdiction over the appeal.  We
therefore overrule the motion to extend time to perfect appeal and dismiss the appeal for want of
jurisdiction.  Tex. R. App. P. 60(a)(2).


Before Justices Powers, Aboussie and Jones

Appeal Dismissed for Want of Jurisdiction

Filed:   January 9, 1997

Do Not Publish